Citation Nr: 1728014	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to March 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied service connection for obstructive sleep apnea only as secondary to his service-connected generalized anxiety disorder.   As noted previously, the Veteran timely perfected an appeal.

On March 21, 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the Veteran clarified that he is seeking service connection for obstructive sleep apnea only as secondary to his service-connected generalized anxiety disorder. 

In March 2013, the Board characterized the claim on appeal as reflected on the title page, and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC denied the claim (as reflected in a June 2013 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

In May 2016, the Board, again, remanded the claim to the RO, via the AMC, for further development.  The AMC denied the claim (as reflected in the April 2017 SSOC), and returned the matter to the Board for further appellate decision. 

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for obstructive sleep apnea, claimed as secondary to service-connected generalized anxiety disorder is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As previously indicated, the Veteran filed his claim for service connection for sleep apnea in July 2008.  He has been service-connected for generalized anxiety disorder since July 2004.  VA outpatient treatment records reflect a diagnosis of sleep apnea in September 2005.  A November 2004 VA psychiatric examination report indicates that the Veteran had difficulty sleeping that was "best accounted for by a diagnosis of generalized anxiety disorder."  The Veteran has also claimed that the medications he takes for his generalized anxiety disorder may have aggravated his sleep apnea and that his sleep is affected when his anxiety is increased.  

As noted in the March 2013 remand, collectively, the above-described lay and medical evidence seems to suggest a relationship between the Veteran's service-connected psychiatric disability-to include medications prescribed therefor-and sleep problems.  Thus, in the remand, the Board directed the AOJ to obtain a VA examination and medical opinion addressing whether the Veteran's service-connected generalized anxiety disorder has caused or aggravated the diagnosed disability of sleep apnea reflected in the Veteran's medical records.  

Pursuant to the March 2013 remand, the Veteran underwent a VA examination in June 2013.  Review of the examination report indicated that the examination was conducted by a nurse practitioner, and not a physician, as requested.  The examiner found it to be less likely than not that the disorder was proximately due to or the result of the Veteran's service-connected generalized anxiety disorder.  However, by way of rationale, the examiner stated that "medical literature did not support a nexus between generalized anxiety (including any medications taken for treatment of generalized anxiety disorder) and obstructive sleep apnea."  The Board found that this statement was inconsistent with the examiner's finding that there was not likely an etiological relationship between the Veteran's anxiety disorder and obstructive sleep apnea.  

The Veteran also submitted two statements from treatment providers, both dated in May 2013.  The examiner, a private psychiatrist, in the Veteran's disability benefits questionnaire (DBQ) documented that the Veteran had other pertinent physical findings (outside of a diagnosis of sleep apnea), complications, conditions, signs and/or symptoms related to his obstructive sleep apnea which were noted as obesity and generalized anxiety disorder.  In a May 2013 letter, the Veteran's private psychiatrist opined that there may be an indication that the anxiety disorder symptoms reduced since the Veteran had been on treatment for sleep apnea.  The psychiatrist further stated that documentation in medical records revealed that since the Veteran was diagnosed and treated for sleep apnea, his symptoms of generalized anxiety have "been improving," suggesting that "there may be an indication that the Anxiety disorder symptoms reduced sine he has been in treatment for Sleep Apnea."  

As noted above, the claim was remanded, again, in May 2016, as the June 2013 VA examiner did not consider the two statements from treatment providers that were submitted in May 2013, which addressed the possibility of an etiological link between the Veteran's obstructive sleep apnea and generalized anxiety disorder, as well as lay evidence submitted by the Veteran.  

The August 2016 VA examiner addressed and provided an opinion regarding the private psychiatrist's opinions, however, the examiner did not address the Veteran's lay statements, specifically, that the medications he takes for his anxiety disorder may aggravate his sleep apnea.  In a December 2016 deferred rating decision, the RO asked the August 2016 VA examiner to discuss the private medical opinions as well as the submitted lay evidence.  In the August 2016 VA medical opinion and the February 2017 addendum opinion the VA examiner did not address the Veteran's lay evidence and assertions. 

Under these circumstances, the Board finds that further VA medical opinion based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale, and that addresses both causation and aggravation in determining whether there exists a medical relationship between the Veteran's sleep apnea and his service-connected anxiety disorder or medications used to treat that disorder-is needed to resolve this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, moreover, once VA undertakes the effort to provide an examination or obtain a medical opinion, an adequate one must be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician, based on claims file review (if possible).  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from Miami VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outsranding pertinent privatrerna 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician based on review of the claims file (if possible).  Arrange for the Veteran to undergo a VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

With respect to the Veteran's diagnosed obstructive sleep apnea, they physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that this disability (a) was caused, OR (b) is or has been aggravated (worsened beyond natural progression by the Veteran's service-connected generalized anxiety disorder, to include any medications taken for treatment of the service-connected disorder).  The examiner must explicitly address causation and aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinions, the physician should consider and discuss all pertinent medical evidence (in particular, the Veteran's contentions that the medications he takes for his anxiety disorder effects his sleep apnea), as well as lay evidence of record, to include the Veteran's own assertions and those advanced by others on his behalf (to include the Veteran's own assertions that his anxiety disorder, or the medication she takes to treat it, may have caused or aggravated his sleep apnea). 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted ,adjudicate the claim on appeal.

Adjudicate the claim applying in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether staged ratings is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

	(CONTINUED ON NEXT PAGE)




The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



